Citation Nr: 0210287	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation for lumbosacral strain with 
arthritis in excess of 40 percent. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.  The appellant currently 
resides within the jurisdiction of the Denver, Colorado RO.

In March 2001, the Board remanded this matter for further 
development.  Such development has been accomplished and the 
case is now returned to the Board for further consideration.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran's neurological symptomatology involving the 
lower limbs is shown by the medical evidence to be more 
likely than not caused by diabetes rather than his service 
connected lumbosacral strain with arthritis.

3.  The veteran is not shown to have a service connected 
intervertebral disc syndrome.

4.  The veteran's lumbosacral strain with arthritis has been 
manifested by a lengthy history of back complaints with pain, 
weakness and limitation of motion, consistent with no more 
than a severe disorder. 




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain with arthritis have not been met.  38 
U.S.C.A. §§ 1155, (West 1991); 38 C.F.R. §§ 4.7, 3.321, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, the Board notes that during service the 
veteran injured his back in a motor vehicle accident in 
August 1969.  He was diagnosed with lumbosacral strain.  He 
reinjured his back aboard ship in September 1969 and was 
placed on bedrest.  He continued to be diagnosed with 
lumbosacral strain.  His separation examination also dated in 
September 1969 was negative for any findings of back 
problems.

By a rating decision dated in June 1970, service connection 
for chronic lumbosacral strain was granted and a 0 percent 
evaluation was assigned.  The veteran did not perfect an 
appeal of this decision.  

A chiropractic report from February 1990 reveals chiropractic 
treatment for complaints of lower back pain since May 1989, 
diagnosed as segmental dysfunction of the lumbar region, 
lumbar or lumbosacral neuritis and sciatic neuritis.  The 
prognosis was likely exacerbations and remissions of the 
veteran's original back injury.

A May 1990 VA examination report reflects findings of severe 
limitation of motion and positive straight leg raising at 30 
degrees on the left and 45 degrees on the right.  X-rays were 
noted to show evidence of degenerative changes in the lumbar 
region.  Based on the findings of this examination and the 
chiropractic report, the Muskogee, Oklahoma RO granted a 40 
percent evaluation for the veteran's service connected back 
disability in a July 1990 rating decision.  This evaluation 
was confirmed and continued in subsequent rating decisions.  

A VA lumbar spine X-ray report dated in February 1992 
reflects an impression of mild to moderate degenerative 
changes of the lumbar spine showing little progression since 
August 1991.  An October 1992 lumbar spine X-ray report notes 
mild degenerative change, with the lower spine stable since 
February 1992.  The VA examinations conducted during those 
times, as well as in January 1993 and November 1995, 
addressed problems other than the lumbar spine.

In December 1996 the veteran filed a claim for an increased 
rating for his back disorder.  VA records from 1996 and 1997, 
obtained in conjunction with his claim, primarily address 
other medical problems.  These include an X-ray report dated 
in February 1997, showing an impression of moderate 
degenerative joint disease of the lumbar spine.

The veteran testified at an RO hearing in October 1997.  He 
reported having constant pain in his low back that radiates 
to both legs, especially the left leg, in which he had 
numbness.  Transcript at 4-5.  He testified that he received 
chiropractic treatment for the past 4 months, and was 
referred to a neurologist, who told him his leg pain and 
numbness were due in part to diabetes neuropathy and in part 
to lumbar spine pathology.  Transcript at 10.

In February 1998, the veteran reported for a VA spine 
examination.  His range of motion was 30 degrees flexion, 
with severe pain, 10 degrees extension with severe pain, 10 
degrees lateral flexion with severe pain and 30 degrees 
rotation bilaterally, with somewhat milder pain.  Straight 
leg raising was positive bilaterally.  He had no spasm of his 
back and no postural or fixed deformities.  Reflexes were 
trace and equal.  He stated that he had sciatica like 
discomfort on an irregular basis, left side worse than right.  
Other subjective complaints reported on this examination were 
of pain, weakness and fatigability.  He took medications with 
only modest benefit.  He described flare-ups when it was 
cold, when he stood for long periods or became excessively 
fatigued.  He described the pain as severe, as varying with 
activity and lasting up to 12 hours.  He reported additional 
limitation of motion of at least 50 percent and total 
impairment due to pain.  He was said to wear a back brace at 
all times and claimed that surgery was mentioned as an 
option, but he declined.  He was noted to work part time in a 
drug store chain servicing eyewear inventory.  The diagnosis 
was degenerative joint disease (DJD) of back with clinical 
sequela as noted.  X-rays obtained were noted to confirm DJD.  

VA treatment records dated in 1999 reflect treatment for 
diabetic problems in addition to back problems.  A January 
1999 treatment note reveals the veteran to have reported 
having a very bad day with worse low back pain due to walking 
around.  He reported having about 4 to 5 good days with 
normal activity and having a couple of very bad days.  On 
physical examination, he had spinal tenderness, muscular 
spasm and decreased sensation in both lower extremities.  
Straight leg raising was negative.  A January 1999 VA CAT 
scan showed osteoarthritic changes involving the facets, with 
no significant foraminal compromise and no disc herniation 
noted.   In March 1999, he was noted to have diabetes 
mellitus with peripheral neuropathy in the distal 
extremities.  This neuropathy was noted to cause severe pain 
and the veteran was assessed with chronic pain due to both 
severe neuropathic pain as well as DJD pain.  Plans were made 
to refer him to a pain clinic.

In a March 1999 pain clinic report, he was seen for 
complaints of low back pain, with excessive pain behaviors 
such as grimacing and moaning noted on examination.  He was 
limited to 10 degrees on all ranges of motion, and straight 
leg raising was shown to be positive in the supine position 
and negative in the sitting position.  Some of Waddell's 
criteria were positive.  An April 1999 treatment note reveals 
complaints of persistent chronic pain involving multiple 
orthopedic problems areas besides his back and also chronic 
severe neuropathic pain.  A July 1999 treatment record 
reflects complaints of lower extremity neuropathy with 
decreased sensation/hypesthesia.  An October 1999 treatment 
note reflects findings that the veteran's neuropathy symptoms 
were much improved with better glucose control and indicated 
that the majority of his complaints now appeared to be 
related to osteoarthritis.  

In October 1999, the veteran underwent a VA examination.  
Subjective complaints were of varying lumbosacral pain, 
usually moderate and in the 6/10 range.  He reported pacing 
himself when sitting, standing and walking.  He also claimed 
to do some daily exercises for his back.  He felt there was 
some range of motion limitations related to his back 
problems.  He also complained of burning at the bases of his 
feet compatible with peripheral neuropathy/diabetes mellitus.  
A history of intermittent back pain related to general 
activities, with no significant injuries between 1966 and 
1969, was noted.   The examiner noted that the veteran was 
morbidly obese and had difficulty moving about due to the 
obesity and associated shortness of breath, which was present 
on walking five to ten feet.  The veteran was barely able to 
lie down on the examination table due to this problem.  
Examination of the lumbar spine revealed that the iliac 
crests were symmetrical.  He could flex forward to pick up 
his shoes, and was blocked at 80 degrees by his large 
abdomen.  He was observed moving easily.  The flip test, 
sitting with legs extended 90 degrees, revealed no guarding.  
He had 35 degrees extension, 40 degrees side bending, and 35 
degrees rotation.  A great deal of shortness of breath was 
noted.  Neurosensory examination revealed some decreased 
sensation to pinprick in a stocking glove distribution in the 
upper and lower extremities.  Repetitive activities were 
difficult to gauge due to the veteran's problems with 
shortness of breath and morbid obesity.  

The diagnosis from the October 1999 VA examination was 
lumbosacral spine, status post strain 1966-1969, treated 
conservatively with discomfort; and diffuse mild 
osteoarthritis seen on X ray in November 1998 and diffuse 
osteoarthritic changes seen on CAT scan of January 1998 with 
no evidence of herniation, and no significant foraminal 
encroachment.  Limitation of motion was noted to be 
compatible with morbid obesity and discomfort.  The examiner 
opined that the original lumbar spine strain injury of 1966 
to 1969 would seem to have resolved in light of the veteran's 
history of no lumbosacral complaints in the 1980s.  A review 
of the records revealed that no surgery was necessary.  The 
examiner opined that "Deluca" factors were not applicable 
in light of the veteran's primary loss of function due to 
factors unrelated to his back.  The examiner also noted that 
the EMG/NCV findings of October 1999 were compatible with a 
moderate sensorineural neuropathy related to diabetes.  The 
EMG was incomplete due to termination of the test per the 
veteran's request, and an MRI could not be done due to his 
size.  It was noted that although lumbar radiculopathy could 
not be definitely ruled out with the available results, on 
clinical grounds such radiculopathy was unlikely due to the 
nature of the veteran's complaints, the CT findings of 
January 1999 and the physical findings at the time of the 
October 1999 evaluation.  The October 1999 EMG/NCV report 
reflects that the EMG was terminated due to the veteran's 
inability to tolerate stimulation.  The findings were 
incomplete due to this and therefore the presence of 
radiculopathy could not be ruled out. 

VA treatment records reflect treatment through 2001 primarily 
for medical problems unrelated to the veteran's lumbar spine 
condition, although a July 2000 medical record reveals 
continued complaints of chronic pain in the back.  

The report of a July 2001 VA neurological examination 
reflects the veteran had been retired since 1998, having 
worked intermittently prior to that time.  A history of his 
back injury beginning in 1969 was noted.  On physical 
examination, he was noted to be obese and easily short of 
breath when moving.  His musculature was difficult to discern 
and he appeared very deconditioned.  He had decreased 
temperature in his feet and legs.  Vibratory sense was absent 
at the knees, and the pinprick was lost at sock level on both 
legs.  Light touch was also decreased.  He was unable to 
tandem walk.  He stood with a very broad base and was very 
unsteady standing with his feet together.  His reflexes were 
very difficult to elicit and would be graded as trace, except 
at the ankles where they were absent.  The examiner's 
diagnosis was lumbar strain.  A review of the January 1999 CT 
scan was noted to show some degenerative joint disease 
diffusely at L2-3, L1-2, and T12 - L1.  There was no disc 
herniation and no foraminal encroachment.  The EMG nerve 
testing was noted to reveal a moderate to severe sensorimotor 
neuropathy.  It was incomplete due to the veteran's inability 
to tolerate needles.  The examiner commented that due to the 
veteran's diffuse musculoskeletal problems including include 
left hip pain, recent knee surgery and dense peripheral 
neuropathy, it was difficult to be absolutely certain that 
there was no radiculopathy present.  He did complain of 
numbness in the entire left leg.  On formal testing, however, 
the only numbness present was below the sock line in 
stocking-glove distribution in the left foot, most consistent 
with a peripheral neuropathy, as it was found in an equal 
distribution in the right foot.  He had milder findings in 
the hands.  There was no weakness or radicular symptoms nor 
numbness on formal examination that could be demonstrated in 
the left leg.  It was noted that the CT findings of 1999 did 
not indicate any particular lateralization or nerve root 
involvement; therefore, given the available information and 
complicated medical examination, the examiner opined that 
there was no specific evidence of radiculopathy.  

The veteran underwent a July 2001 VA orthopedic examination.  
The examiner reviewed the history of the veteran's back 
injury and subsequent treatment and the CT scan, which was 
interpreted as showing findings consistent with degenerative 
joint disease, facet disease, and no degenerative disk 
disease.  X-rays were also noted to be consistent with mild 
degenerative changes in the lumbar spine.  EMG findings were 
noted to be consistent with peripheral neuropathy rather than 
radiculopathy, but the test was incomplete.  Examination of 
the spine showed limited range of motion, with 45 degrees 
flexion, 30 degrees extension, 20 degrees right flexion, 20 
degrees left flexion; 15-20 degrees right rotation and 15-20 
degrees left rotation.  Sensory examination showed no focal 
neurologic findings.  The veteran had a negative seated 
straight leg raising sign and he appeared to have loss of 
sensation diffusely in both lower extremities in a stocking-
glove distribution that could be consistent with diabetic 
neuropathy.  The impression was degenerative arthritis.  The 
examiner's opinion was that, given the absence of disk 
disease on the previous CT scan and without a current MRI 
showing disk disease, he did not think the veteran had 
significant disk disease.  The examiner further opined that 
the veteran's degenerative arthritis was related to the motor 
vehicle accident during service.  The examiner assigned an 
additional 10-degree loss of motion in the flexion/extension 
plane of the lumbosacral spine, noting that this was assigned 
based on his review of "Deluca issues."   

Records were received in December 2001 from the Social 
Security Administration in conjunction with a July 1999 award 
of disability benefits.  Among these records is an August 
1996 disability evaluation, which included an examination of 
the back and other areas of the body.  The veteran complained 
of constant pain in the back, described as a dull to stress 
tightness.  The pain was localized, but originally traveled 
to the legs and feet.  On physical examination in August 
1996, there was no tenderness of lumbosacral or paraspinal 
muscles on palpation, and straight leg raising was negative.  
Among the records is a May 1998 MRI report, which notes a 
mild bulging annulus at L4-5 and L3-4.    

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. 
§§ 4.1, 4.2 (2001), which require the evaluation of the 
complete medical history of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. Part 4, Diagnostic Code 
5003 (2001).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. § 
4.45(f) (2001).

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292, which provides a maximum 40 percent 
evaluation for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

Intervertebral disc syndrome is rated under Diagnostic Code 
5293.  Under this code, a 60 evaluation is the maximum 
provided and is warranted when there is a pronounced 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation is warranted 
for a severe disorder characterized by recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a. Diagnostic Code 
5293.

Diagnostic Code 5295 provides a maximum 40 percent evaluation 
for severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, and multiple involvements of the lumbar 
vertebrae are considered groups of minor joints, ratable on a 
parity with major joints. 38 C.F.R. § 4.45.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. § 
5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2001).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

In this case, the veteran was provided with a copy of the 
rating decision on appeal explaining the RO's decisions in 
his claim and a statement of the case and supplemental 
statements of the case containing the relevant laws and 
regulations, including rating criteria.  He was afforded VA 
orthopedic and neurological examinations to fully address the 
question of symptomatology attributable to the service-
connected back disability and all VA and private medical 
records described by the veteran have been obtained.  He has 
not alleged the existence of records that have not been 
associated with the claims file.  Thus, VA's duty to notify 
and assist the veteran has been satisfied and there is 
sufficient evidence of record to decide the claim.  
Accordingly, the Board may proceed to decide the claim 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran has contended that his lumbar spine disability is 
more severe than contemplated by the current 40 percent 
evaluation.  In that regard, the Board notes that the veteran 
is already in receipt of the maximum schedular rating 
provided under the diagnostic codes for limitation of lumbar 
motion and lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2001).  

There is no medical evidence of record to indicate that the 
veteran's spine is ankylosed nor has the veteran or his 
representative alleged that evidence showing such disability 
exists.  Additionally, there is also no evidence of a 
vertebral fracture shown in the record.  Accordingly, there 
is no basis for rating the disability under the codes for 
spinal fracture or ankylosis.  

The remaining diagnostic code for consideration in this 
matter is Diagnostic Code 5293.  As noted above, this code 
provides a 60 percent evaluation for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Although the evidence shows that the veteran has neurological 
manifestations affecting the lower extremities, such as 
sensory deficiencies and complaints of numbness and tingling 
down both legs, the VA treatment records and pain clinic 
notes from 1999 document diabetic neuropathy of the lower 
extremities.  The VA examiners who performed the October 1999 
and July 2001 VA neurological and orthopedic examinations 
have repeatedly concluded that the lower limb neurological 
problems were more likely than not due to an unrelated 
diabetic peripheral neuropathy rather than any lumbar spine 
pathology, basing their opinions on review of the medical 
evidence and examination of the veteran.  Thus, their 
opinions are particularly probative.

The October 1999 VA examiner noted decreased sensation in the 
upper and lower extremities and burning of the feet 
compatible with peripheral neuropathy/diabetes mellitus.  
This examiner interpreted EMG/NCV findings of October 1999 to 
be compatible with those of a moderate sensorineural 
neuropathy related to diabetes, although the incomplete 
findings could not totally rule out radiculopathy.  This 
examiner further stated that the veteran's primary loss of 
function was due to factors unrelated to his back.  

The July 2001 orthopedic examiner found that the EMG 
findings, while incomplete, were nonetheless consistent with 
a peripheral neuropathy rather than radiculopathy.  Both this 
examiner and the July 2001 neurological examiner determined 
that the clinical findings were consistent with diabetic 
neuropathy rather than radiculopathy.  During the 
neurological examination, there was no left leg weakness or 
radicular symptoms shown, and the only numbness on testing 
was noted to be consistent with diabetic neuropathy.  CT 
findings of 1999 were noted by both examiners to not be 
indicative of nerve root involvement and the veteran's loss 
of sensation in the lower extremities was found to be in a 
distribution consistent with diabetic neuropathy.  

Overall, the evidence does not show the veteran's lumbar 
spine disorder to more closely resemble pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  As noted above, his 
neurological symptoms are generally shown to be diabetic in 
origin and objective manifestations, such as muscle spasm, 
have not been consistently shown.  His primary lumbar spine 
disability was repeatedly shown by the examinations to be a 
moderate to severe limitation of motion and complaints of 
pain, with some medical evidence of overreaction to his 
symptoms, such as in March 1999, when excessive pain behavior 
was noted and he had a positive Waddell's examination.   

Furthermore, the evidence does not show that the veteran has 
a service connected intervertebral disc syndrome.  His 
diagnosis has consistently been lumbosacral strain with 
degenerative joint disease of the lumbar spine.  The most 
recent VA examinations of July 2001 continued to reflect 
diagnoses of lumbosacral strain and degenerative arthritis.  
The orthopedic examiner in July 2001 opined that there was no 
evidence of significant disk disease and diagnosed 
degenerative arthritis.  The examiner in the July 2001 
neurological examination diagnosed lumbar strain, and also 
noted some degenerative joint disease upon review of the CT 
scan.  

Although a May 1998 MRI report did show a mild bulging 
annulus at L4-5 and L3-4, this is not shown to be symptomatic 
intervertebral disc pathology stemming from the veteran's 
service connected lumbar strain with arthritis.  As noted 
above, the VA examinations of October 1999 and July 2001 
repeatedly revealed no evidence of a true radiculopathy or 
other neurological findings attributable to the veteran's 
service connected lumbar spine disability.  

The Board notes that the veteran has testified and that his 
lumbar spine symptomatology includes lower extremity 
involvement.  However, as a lay person, he is competent to 
testify only as to observable symptoms and is not competent 
to offer an opinion that requires medical knowledge or 
expertise.   See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

If a disability is rated under a code based on limitation of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  An additional 
evaluation for functional loss due to pain is not authorized 
when the veteran is receiving the maximum evaluation under 
the pertinent diagnostic code. See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  However, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered when the veteran is receiving 
less than the maximum schedular rating under Diagnostic Code 
5293, but receiving at or more than the maximum schedular 
rating under another diagnostic code pertaining to limitation 
of motion. VAOPGCPREC 36-97 (December 12, 1997).  In this 
case, Deluca is not for application, as the veteran is 
already receiving the maximum disability evaluation under the 
appropriate diagnostic codes for lumbar strain and for 
arthritis/limitation of motion.  The evidence reflects that 
this disability is not intervertebral disc syndrome and is 
not manifested by the cardinal symptoms of intervertebral 
disc syndrome.  However, even if it were evaluated under 
Diagnostic Code 5293, no more than a 40 percent rating would 
be warranted.  In particular, the July 2001 examination 
showed a moderate loss of motion in all planes and the 
examiner estimated that an additional 10 degree loss from the 
45 degrees of extension and 30 degrees flexion existed due to 
pain.  Even with the additional restricted motion due to pain 
and considering the DeLuca factors, the veteran's disability 
would be no more than severe as contemplated by Code 5293.  

For the above stated reasons, the preponderance of the 
evidence is against the claim.  The competent and probative 
evidence shows no more than a severe disability under any 
applicable diagnostic code. 

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's service-connected 
back disorder.  The evidence does not show that this 
particular disorder has caused marked interference with 
employment, or that it has required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards. 38 C.F.R. § 3.321 (2001).  Although he 
receives Social Security disability benefits, he is shown to 
be disabled due to a number of disabilities unrelated to his 
back condition.  It is neither claimed nor shown that since 
his separation from service the veteran has been hospitalized 
for his back condition, and there is nothing in this case to 
suggest that his lumbar spine disability presents an unusual 
disability picture so as to warrant consideration under 38 
C.F.R. § 3.321(b)(1).  


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
with degenerative joint disease is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

